UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4335



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NUMAN POMPILIO HERNANDEZ-SORTO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-01-460-ALL)


Submitted:   February 11, 2003             Decided:    March 3, 2003


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Wartel, BYNUM & JENKINS, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, John Thomas
Lynch, Jr., Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Numan Pompilio Hernandez-Soto pled guilty to one count of

illegal   re-entry   after   deportation   in   violation   of   8   U.S.C.

§ 1326(a), (b)(2) (2000).     He now appeals his sentence of twenty-

two months, contending that the district court erred in finding

that his prior state felony conviction for possession of cocaine

qualified as an aggravated felony under the Sentencing Guidelines.

     Specifically, Hernandez-Soto contends that because his state

felony conviction for simple possession of cocaine would only be

punishable as a misdemeanor under federal law, it cannot qualify as

an aggravated felony under the Guidelines.          This contention is

squarely foreclosed by our recent decision in United States v.

Wilson,       F.3d    , 2003 WL 124806 (4th Cir. Jan. 16, 2003).

     Accordingly,    we   affirm   Hernandez-Sorto’s    sentence.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2